Per Curiam.
1. The overruling of a ground of a motion for a new trial which complains that certain interrogatories were not executed by the two commissioners agreed upon, but which failed to show that written notice of the exception to their execution had been given as required by *129the Civil Code (1910), § 5904, or that the interrogatories had not been of file in the clerk’s office for more than twenty-four hours before the trial, furnishes no ground for reversal. Rogers v. Truett, 73 Ga. 386.
February 11, 1915.
Partition. Before Judge Patterson. -Cherokee superior court. December 6, 1913.
Herbert Clay and Charles H. Griffin, for plaintiff in error.
J. G. Roberts and D. W. Blair, contra.
2. “Admissions of one of the parties to the suit, given in evidence by the other, need not be referred to specially in charging the jury, where no request to do so is made by either party.” Hawkins v. Kermode, 85 Ga. 116 (11 S. E. 560).
3. There was no merit in any of the other grounds of the motion for a new trial. The verdict was supported by the evidence, and there was no error in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.